                       Case 14-12933-abl               Doc        Entered 07/09/19 13:00:20                 Page 1 of 5


Fill in this information to identify the case:
Debtor 1: James Ray Gray_________________________________

Debtor 2: ___________________________________________
(Spouse, if filing)

United States Bankruptcy Court for the: District of Nevada (Las Vegas)

Case number _14-12933-abl




Form 4100R
Response to Notice of Final Cure Payment                                                                                                 10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.

 Part 1:         Mortgage Information

Name of creditor: Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its                      Court claim no. (if known): 4
individual capacity but solely in its capacity as Certificate Trustee for NNPL Trust Series 2012-1


Last 4 digits of any number you use to identify the debtor’s account: 3707

Property address:              701 Sunny Place
                               Number Street

                               Las Vegas, NV 89106
                               City            State       ZIP Code


Part 2:          Prepetition Default Payments

Check one:

    Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default on the
    creditor’s claim.
    Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
    on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date
    of this response is:                                                                                                       $ __________

Part 3:          Postpetition Mortgage Payment

Check one:
X Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of the
    Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
    The next postpetition payment from the debtor(s) is due on:            _08_/ 01_/_2019_
                                                                           MM / DD / YYYY
    Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5) of the
    Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
Creditor asserts that the total amount remaining unpaid as of the date of this response is:
                                                                                                                               (a) $   __________
a. Total postpetition ongoing payments due:
b. Total fees, charges, expenses, escrow, and costs outstanding:                                                           +   (b) $ __________
                                                                                                                               (c) $ __________
c. Total. Add lines a and b.
Creditor asserts that the debtor(s) are contractually obligated for the         ____/_____/______
postpetition payment(s) that first became due on:                               MM / DD / YYYY


Form 4100R                                        Response to Notice of Final Cure Payment                                               page 1
                        Case 14-12933-abl            Doc       Entered 07/09/19 13:00:20              Page 2 of 5
Debtor 1 __James Ray Gray_________________________                            Case number (if known) _14-12933-abl____________
         First Name           Middle Name      Last Name



Part 4:          Itemized Payment History


If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s)
are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor must
attach an itemized payment history disclosing the following amounts from the date of the bankruptcy filing through the
date of this response:

all payments received;
all fees, costs, escrow, and expenses assessed to the mortgage; and
all amounts the creditor contends remain unpaid.

Part 5:          Sign Here


The person completing this response must sign it. The response must be filed as a supplement to the creditor’s proof of
claim.

Check the appropriate box::


  I am the creditor. 

   I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this response is true and correct to the best of my
knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different from the notice address listed
on the proof of claim to which this response applies.


                Ace C. Van Patten (11731)                                    Date July 9, 2019
                      Signature


Print                 Ace C. Van Patten                                       Title Attorney for Creditor
                      First Name       Middle Name         Last Name

Company               Tiffany & Bosco, P.A. / 19-73126


If different from the notice address listed on the proof of claim to which this response applies:


Address               10100 W. Charleston Boulevard, Suite 220
                      Number                   Street
                      Las Vegas, NV 89135
                      City             State               ZIP Code


Contact phone 702-258-8200                                                    Email pocnotifications@tblaw.com




Form 4100R                                     Response to Notice of Final Cure Payment                                          page 2
       Case 14-12933-abl         Doc     Entered 07/09/19 13:00:20   Page 3 of 5




 1

 2   Jason C. Kolbe, Esq.
     Nevada Bar No. 11624
 3   Ace Van Patten, Esq.
     Nevada Bar No. 11731
 4   10100 W. Charleston Boulevard, Suite 220
     Las Vegas, NV 89135
 5   Telephone: 702 258-8200
     Fax: 702 258-8787
 6   nvbk@tblaw.com
     Attorney for Secured Creditor Wilmington Savings Fund Society, FSB, d/b/a Christiana
 7   Trust, not in its individual capacity but solely in its capacity as Certificate Trustee for
     NNPL Trust Series 2012-1
 8   19-73126

 9                              UNITED STATES BANKRUPTCY COURT

10                                       DISTRICT OF NEVADA

11   In Re:
                                                    BK Case No.: 14-12933-abl
12   James Ray Gray
                 Debtor.                            Chapter 13
13

14

15

16                                     CERTIFICATE OF MAILING
17      1. On July 9, 2019 I served the following document(s):
18            Response to Notice of Final Cure
19      2. I served the above-named document(s) by the following means to the persons as listed
20            below:
21            ■ a. ECF System:
22
                       Janet Trost
23                     janettrostesq@aol.com
                       Attorney for Debtor
24

25

26
     Case 14-12933-abl     Doc     Entered 07/09/19 13:00:20       Page 4 of 5




 1             Kathleen A Leavitt
               courtsecf3@las13.com
 2             Trustee
 3      ■ b. United States mail, postage fully prepaid:
 4      James Ray Gray
 5      701 Sunny Place
 6      Las Vegas, NV 89106
 7
               Debtors
 8

 9      □ c. Personal Service
10      □    For a party represented by an attorney, delivery was made by handing the
11      document(s) to the attorney’s office with a clerk or other person in charge, or if no
12      one is charge by leaving the document(s) in a conspicuous place in the office.
13      □   For a party, delivery was made by handing the document(s) to the party or by
14      leaving the document(s) at the person’s dwelling house or usual place of abode with
15      someone of suitable age and discretion residing there.
16      □ d. By direct mail (as opposed to through the ECF System)
17      Based upon the written assignment of the parties to accept service by email or a court
18      order. I caused the document(s) to be sent to the persons at the mail addresses listed
19      below. I did not receive, within a reasonable time after the transmission, any
20      electronic message or other indication that the transmission was unsuccessful.
21      □ e. By fax transmission (List persons and fax numbers. Attach additional paper if
22      necessary)
23      Based upon the written assignment of the parties to accept service by fax transmission
24      or a court order. I faxed the document(s) to the persons at the fax numbers listed
25

26
      Case 14-12933-abl       Doc    Entered 07/09/19 13:00:20       Page 5 of 5




 1
          below. No error was reported by the fax machine that I used. A copy of the record of
 2
          the fax transmission is attached.
 3
          □    f. By messenger       (List persons and addresses. Attach additional paper if
 4
          necessary)
 5
          I served the document(s) by placing them in an envelope or package addressed to the
 6
          persons at the addresses listed below and providing them to a messenger for service.
 7
          I declare under penalty of perjury that the foregoing is true and correct.
 8
          DATED this 9th day of July, 2019.
 9
     By: /s/ Cortney Massey
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
